NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2463-16T3

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JEREMY WATSON, a/k/a JEREMY WARREN
WATSON, LITTLE FACE, JERAMY WATSON,
and JERMEY WATSON,

     Defendant-Appellant.
__________________________________

              Submitted April 16, 2018 – Decided August 13, 2018

              Before Judges Ostrer and Rose.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Indictment No. 06-
              08-0748.

              Hegge & Confusione, LLC, attorneys for
              appellant (Michael J. Confusione, of counsel
              and on the brief).

              Michael A. Monahan, Acting Union County
              Prosecutor,    attorney     for    respondent
              (Alexandra L. Pecora, Special Deputy Attorney
              General/Acting   Assistant   Prosecutor,   of
              counsel and on the brief).

PER CURIAM
     Defendant Jeremy Watson appeals from a January 27, 2017 order

denying   his   second   petition   for      post-conviction      relief   (PCR)

without an evidentiary hearing.            We affirm.

     Following a 2008 jury trial, defendant was convicted of first-

degree    murder,   felony   murder,    attempted       murder,   and   robbery;

second-degree aggravated assault, and possession of a weapon for

an unlawful purpose; and third-degree unlawful possession of a

handgun, possession of a controlled dangerous substance, and doing

so with intent to distribute.          He received an aggregate seventy-

seven-year sentence subject to the No Early Release Act, N.J.S.A.

2C:43-7.2.

     We presume the reader's familiarity with the facts, which we

reviewed in our opinions affirming his conviction and sentence on

direct appeal, State v. Watson, No. A-2921-08 (App. Div. May 25,

2012), and affirming the denial of his first PCR petition.                 State

v. Watson, No. A-5436-13 (App. Div. April 20, 2016).               In summary,

the State presented evidence that the defendant was a drug dealer.

On March 24, 2006, with the help of his cousin Sharif Raymond,

defendant robbed and shot two of his customers, Michael Gregory

and his girlfriend Candice Baker. Gregory died and Baker survived.

Before she was taken to the hospital, Baker told police that

"Jeremy" shot her, and he lived at Leland Gardens in Plainfield.

Within    the   hour,   police   located,     surrounded,    and   broke     into

                                       2                                 A-2463-16T3
defendant's apartment and arrested him for the homicide and related

crimes.   The police did not secure a warrant to do so, but there

were various outstanding municipal warrants for his arrest.            A

search incident to his arrest uncovered a large amount of cash in

his clothing.    A later search of his apartment, pursuant to a

search warrant, led to the seizure of a handgun.

     Defendant filed his second PCR petition over twenty-nine

months after the PCR judge denied his first.      He contended that

both trial and PCR counsel were ineffective.       Defendant argued

that trial counsel was ineffective because he failed to obtain and

present evidence to support his suppression motion related to the

police entry into his apartment and his arrest. Defendant asserted

that police entered his home not to arrest him for murder, but to

execute the municipal warrants, which he argued did not justify

his arrest and the search of his person.     He also contended that

trial counsel was ineffective by failing to call a drug expert to

opine that Baker's cocaine usage impaired her memory.        Defendant

offered   a   "preliminary"   written   opinion   from   a   forensic

psychiatrist that cocaine use "may likely" have impaired Baker's

memory of the shooting.   Defendant also argued that his first PCR

counsel was ineffective by failing to support these two arguments

with competent evidence, leading to the petition's denial.



                                 3                             A-2463-16T3
       The PCR court denied defendant's second petition.                     The judge

held    that     the    petition    was       time-barred    under       Rule     3:22-

12(a)(2)(C), as defendant filed it more than a year after the PCR

court denied the first.            The judge also concluded, applying the

two-prong Strickland test, that defendant had not demonstrated a

prima    facie    case    of    ineffective         assistance.       Strickland       v.

Washington, 466 U.S. 668, 687 (1984) (stating that a petitioner

must show that counsel performed so deficiently as to deny the

constitutional right to counsel, and prejudice resulted).                            The

judge   held     that    defendant's      expert      offered     a    net   opinion.

Additionally, trial counsel explored Baker's cocaine use and its

impact on her cognition.

       The judge also rejected the claim that trial counsel failed

to investigate defendant's arrest.                  The court held the argument

was    barred    by    Rule    3:22-4(b)      and    Rule   3:22-5,      because       it

essentially rehashed the suppression arguments that both the trial

court and the first PCR court rejected.                 In any event, the court

concluded that the municipal warrants had nothing to do with the

police's exigent entry into defendant's home and his arrest, which

was justified despite the delay of about an hour.                     The court cited

State v. Alvarez, 238 N.J. Super. 560 (App. Div. 1990).




                                          4                                     A-2463-16T3
     On appeal, defendant presents the single point, "The Court

should    reverse    the   denial     of   defendant's   petition      for     post-

conviction relief."        We are unpersuaded.

     First and foremost, defendant's second petition is time-

barred.     Defendant does not predicate his petition on a newly

recognized constitutional right, see R. 3:22-12(a)(2)(A), or on

newly discovered facts, see R. 3:22-12(a)(2)(B).                He contends his

first PCR counsel was ineffective, by failing to present competent

evidence    to      support     his   arguments     about      trial   counsel's

ineffectiveness.       Therefore, defendant was required to file his

petition within a year of "the date of the denial of the first

. . . application for post-conviction relief where ineffective

assistance of counsel that represented the defendant on the first

. . . application for post-conviction relief is being alleged."

R. 3:22-12(a)(2)(C).          As noted, defendant filed his petition over

two years after the PCR judge denied the first petition.

     We    reject    defendant's      argument    that   the   one-year       period

commences not when the PCR judge denies the petition, but when

"the appeal decision is delivered or the appeal time has run."

Defendant misplaces reliance on Gonzalez v. Thaler, 565 U.S. 134,

150 (2012), which interprets the one-year limitation period for

filing a federal habeas corpus petition.             28 U.S.C. § 2244.           That

statute expressly states the one-year period begins on "the date

                                           5                                 A-2463-16T3
on which the judgment became final by the conclusion of direct

review or the expiration of the time for seeking such review

. . . ."   28 U.S.C. § 2244(d)(1)(A).             By contrast, Rule 3:22-

12(a)(2)(C) does not mention finality after appellate review.                  It

refers to the "date of the denial" of the petition.            That occurred

when the PCR judge entered his order in 2014, not when we affirmed

it over two years later.

     The one-year period "shall not be relaxed," see R. 3:22-

12(b), unlike the five-year period for the filing of a first

petition, which may be relaxed in cases of excusable neglect,

where   enforcement   of   the   bar   would     result   in   a   fundamental

injustice, see R. 3:22-12(a)(1).           In any event, defendant does not

proffer a reason for his delay. The first PCR judge clearly stated

in a written opinion that defendant's first PCR counsel failed to

submit any "certifications, affidavits, witness statements or

witness summaries in support of his petition. . . .                As a result,

defendant does not set forth a prima facie case under Strickland."

     In view of our conclusion regarding the time-bar, defendant's

substantive arguments merit only brief comment. We are unconvinced

that trial counsel was ineffective by failing to argue that

defendant was arrested not for murder, attempted murder, and

related charges, but on municipal warrants.               Despite an errant

statement in a police report, the overwhelming evidence reflected

                                       6                                A-2463-16T3
that the police activity at defendant's home within an hour of the

murder and attempted murder, was prompted by those serious violent

crimes, and the exigent need to take the identified perpetrator

into custody.

     As for the proposed expert opinion,            in view of Baker's

testimony   and   the   cross-examination   trial    counsel   conducted,

defendant has failed to establish a reasonable probability that

the result of the trial would have been different had trial counsel

presented the expert's testimony about the general effect of

habitual cocaine use on cognition, and his "preliminary" and

uncertain opinion about Baker's memory in particular.

     Affirmed.




                                   7                              A-2463-16T3